                      Case 1:21-cv-01163-JMF Document 12 Filed 02/09/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                  Southern District
                                                 __________ Districtofof
                                                                       New  York
                                                                         __________

                                                                  )
                                                                  )
                                                                  )
                                                                  )
                      RUFINO ACOSTA
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 1:21-cv-01163
                                                                  )
   SUPERIOR ONE MANAGEMENT CORP. d/b/a                            )
  SUPERIOR APARTMENTS and d/b/a SUPERIOR                          )
      APARTMENTS MANAGEMENT, et al.                               )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       1242 SUPERIOR APARTMENT I LLC
                                       1393 North Jerusalem Road
                                       East Meadow, New York 11554-4021




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Marc A. Rapaport
                                       Rapaport Law Firm, PLLC
                                       One Penn Plaza
                                       250 West 34th Street, Suite 2430
                                       New York, New York 10119


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
